EXHIBIT 10.1

 

 

STOCK PURCHASE AGREEMENT

            This Stock Purchase Agreement (the “Agreement”), dated as of August
16, 2002, is by and between Jeffrey Bertsch, Randall E. Bertsch, Robin E.
Bertsch, Dominic DiNapoli, Thomas A. Epple, Erin Garton, Laura Garton, Richard
K. Garton, and Jamee Garton Insko (collectively, the “Sellers”), on the one
hand, and SCP Acquisition Co. LLC, a Delaware limited liability company (the
“Purchaser”), on the other hand.

            WHEREAS, Sellers own all of the issued and outstanding shares (the
“Shares”) of capital stock of Fort Wayne Pools, Inc., an Indiana corporation
(the “Company”);

            WHEREAS, Sellers desire to sell to Purchaser, and Purchaser desires
to purchase from Sellers, all the issued and outstanding Shares of the Company
for the purchase price and subject to the conditions set forth in this
Agreement; 

            WHEREAS, in addition to the other defined terms used herein, certain
terms are defined in Article 7 hereof.

            NOW, THEREFORE, in consideration of the respective representations,
warranties and covenants contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
Sellers and Purchaser, the parties agree as follows:


ARTICLE 1
PURCHASE AND SALE

 

            1.1             Purchase and Sale; Purchase Price.

 

                              (a)   On the terms and subject to the conditions
of this Agreement, at the Closing (as defined in Section 2.1), each Seller shall
sell to Purchaser, and Purchaser shall purchase from each Seller, the Shares
represented by the stock certificates listed on Schedule 1.1 hereof, free and
clear of all Liens, restrictions and claims of all kind for an aggregate
purchase price equal to $43,900,000 (the “Purchase Price”).

 

                              (b)   The Purchase Price shall be payable as
follows:

 

  

                                    (i)    Purchaser shall pay Sellers an
aggregate sum of $42,900,000 in cash at Closing in accordance with the
provisions of Section 2.2 hereof; and

 

                                    (ii)    Purchaser shall deposit the amount
of $1,000,000 (the “Escrow Amount”) in an escrow account (the “Escrow Account”)
with an escrow agent (the “Escrow Agent”) to be agreed upon by the Company and
the Representative (as defined in Section 1.1(c)) pursuant to the terms of an
Escrow Agreement in the form attached as Exhibit A (the “Escrow Agreement”),
such funds to be held by the Escrow Agent in accordance with the provisions of
Section 1.2 hereof, and any amounts remaining in the Escrow Account on the third
anniversary of the Closing Date shall be paid to the Representative, on behalf
of the Sellers.  

 

                            (c)    The Sellers hereby appoint Richard K. Garton,
as representative (the “Representative”), who shall act on behalf of Sellers
with respect to any post-Closing matters arising under this Agreement, including
any matters arising under the Escrow Account.  Each Seller acknowledges and
agrees that the allocation of any amounts paid to Sellers or Representative
pursuant to this Section 1.1 among such Sellers is the sole responsibility of
Sellers, and each Seller agrees that (i) Purchaser shall have no obligation or
other responsibility with respect to such allocation and (ii) he or she shall
indemnify and hold harmless Purchaser for any liability associated with any such
allocation of payments among Sellers.  Sellers have provided Purchaser with
written instructions setting forth the agreed allocation among the Sellers of
the amounts payable pursuant to each subsection of Section 1.1(b) hereof, and
Purchaser is authorized to rely on such instructions and allocation.

  

            1.2             Escrow Account. The amounts held in the Escrow
Account shall be used to satisfy (i) the indemnification obligations of the
Sellers set forth in Article 5 and (ii) the payment for Uncollected Receivables
pursuant to Section 6.2, after completion of the procedures provided for in
Article 5 and Section 6.2 hereof, respectively.  Amounts held in the Escrow
Account shall be held in an interest-bearing account, and any amounts remaining
in the Escrow Account on the third anniversary of the Closing Date, including
interest earned thereon, shall be paid promptly thereafter to the Representative
on behalf of the Sellers.

 


ARTICLE 2
CLOSING

 

  

            2.1            Closing.    The closing of the sale and the purchase
of the Shares (the "Closing") shall take place at 10:00 a.m., eastern standard
time, on the date hereof (the “Closing Date”).  

           2.2            Items to be Delivered at Closing.   At the Closing and
subject to the terms and conditions herein contained:

                            (a)    Purchaser shall deliver to Sellers the amount
of $42,900,000 in cash by wire transfer to an account or accounts specified in
writing by Sellers to Purchaser.

                            (b)    Purchaser and the Representative shall
execute and deliver the Escrow Agreement in the form attached as Exhibit A, and
Purchaser shall deposit the Escrow Amount into the Escrow Account.  

                             (c)    Each Seller shall deliver to Purchaser
certificates representing the Shares listed as being owned by such Seller in
Schedule 1.1 hereof, each certificate being duly endorsed to Purchaser,
transferring to Purchaser ownership of the Shares free and clear of all Liens,
restrictions and claims of every kind.

  

                            (d)    The Company and the Key Employees shall
execute and deliver the Employment and Non-Competition Agreements in the forms
attached as Exhibits B-1 and B-2.

  

                            (e)    Purchaser and each of the Active Sellers
shall execute and deliver the Non-Competition Agreements in the forms attached
as Exhibits C-1 through C-4, and Purchaser and Richard K. Garton shall execute
and deliver the Consulting Agreement in the form attached as Exhibit C-5.

  

                            (f)    Purchaser shall deliver guarantees of SCP
Pool Corporation in the forms attached  as Exhibit D-1 and D2, guaranteeing the
performance of (i) Purchaser’s obligations under this Agreement, the
Non-Competition Agreements, and the Consulting Agreement and (ii) the Company's
obligations under the Employment and Non-Competition Agreements and the Lease
Agreement in favor of FWP Holding, L.L.C.

  

                            (g)    The parties shall deliver to each other such
other documents, and shall take such other actions  as may be necessary or
advisable to consummate the transactions contemplated by this Agreement.

 


ARTICLE 3
REPRESENTATIONS AND WARRANTIES
OF SELLERS

 

            Sellers hereby jointly and severally represent and warrant to
Purchaser that, except as set forth in the Disclosure Schedule delivered
herewith:

  

            3.1               Organization.    The Company is a corporation duly
organized and validly existing under the laws of the State of Indiana.  The
Company has full corporate power and authority to own or lease its property and
assets and to carry on its business as it is now being conducted.  The Company
is duly qualified or licensed to do business as a foreign corporation in good
standing in the jurisdictions in which the ownership of its property or the
conduct of its business requires such qualification.

  

            3.2            Capital Stock.    The Company has authorized
capitalization consisting of 1,000 shares of common stock, no par value per
share, of which the Shares set forth on Schedule 1.1 hereof are the only issued
and outstanding shares of capital stock of the Company.  All such outstanding
Shares have been duly authorized and validly issued and are fully paid and
nonassessable.  No shares of capital stock are held in the Company’s treasury. 
There are no outstanding options, warrants, rights, calls, commitments,
conversion rights, rights of exchange, plans or agreements of any character,
whether absolute or contingent, providing for the purchase, issuance or sale of
any shares of the capital stock of the Company.

  

            3.3            Ownership of Shares.    Each Seller is the lawful,
beneficial and record owner of the Shares that are represented by the
Certificates bearing the numbers shown opposite his or her name on Schedule 1.1
hereof.  Each Seller has the sole and absolute right to sell and transfer the
Shares in accordance with this Agreement, free and clear of all Liens, and upon
the Closing, Purchaser will acquire good and valid title to the Shares free and
clear of all Liens.

  

            3.4            Authority.    Each Seller has all necessary power and
authority to execute, deliver and perform this Agreement and to consummate the
transactions contemplated hereby.  This Agreement has been duly executed and
delivered by each Seller and constitutes, and each other agreement, instrument
or document executed or to be executed by each Seller in connection with the
transactions contemplated hereby has been, or when executed will be, duly
executed and delivered by such Seller and constitutes, or when executed and
delivered will constitute, a valid and legally binding obligation of such
Seller, enforceable against such Seller in accordance with its respective terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting creditors’
right generally and equitable principles limiting the availability of equitable
remedies.

   

            3.5            No Approvals or Conflicts.    Neither the execution,
delivery or performance by Sellers of this Agreement nor the consummation by
Sellers of the transactions contemplated by this Agreement, do or will (a)
violate, conflict with or result in the breach of any provision of the charter
documents or by-laws of the Company, (b) violate, conflict with or result in a
breach of any provision of, or constitute a default under, or result in the
termination or cancellation of, or accelerate the performance required by, or
result in the creation of any Lien upon the Shares, or upon any of the
properties or assets of the Company under, any note, bond, mortgage, indenture,
license, lease, contract, agreement or other instrument or commitment or
obligation to which the Company or any Seller or any of its properties may be
bound or affected, (c) violate any order, writ, injunction, decree, judgment,
ruling, law, rule or regulation of any Governmental Entity, domestic or foreign,
applicable to the Company or any Seller or any of its respective properties, or
(d) require any consent, approval or authorization of, or notice to, or
declaration, filing or registration with, any Governmental Entity in connection
with the execution, delivery and performance of this Agreement by Sellers.

  

            3.6            Material Contracts.    Set forth on Schedule 3.6 is a
list of all contracts and commitments of the Company or Sellers relating to the
operation of the Company (including without limitation, mortgages, indentures,
loan agreements, long-term supply contracts and open contracts), except (a) any
contracts entered into in the ordinary course of business that involve an
aggregate expenditure in any year of less than $10,000, provided that all of
such undisclosed contracts do not involve expenditures in excess of $100,000 in
the aggregate, or (b) any purchase orders or commitments entered into in the
ordinary course of business.  Except as set forth on Schedule 3.6, all such
contracts or agreements are valid and in full force and effect and, neither the
Company nor, to the Knowledge of Sellers, any other party thereto is in default
in any material respect under the terms thereof.  

 

            3.7            Properties.    

 

                            (a)    The Company does not own any real property.

  

                            (b)    The following Schedules set forth the
information indicated:    

 

                                     (i)     Schedule 3.7(b)(i) is a list of the
rights and interests of the Company under real property leases (the “Real
Property Leases”);

  

                                    (ii)    Schedule 3.7(b)(ii) is a list of all
material tangible personal property and interests therein owned or leased by the
Company, including without limitation, all machinery, equipment, furniture,
furnishings and vehicles (the “Personal Property”);

  

                            (c)     The Company is in possession of, has good,
valid and marketable title to, or a valid leasehold interest in, all of the
Personal Property free and clear of any Liens except for any Inventory that has
been disposed of in the ordinary course of business.  

 

                             (d)    With respect to the Real Property Leases,
Sellers represent as follows:

 

                                    (i)     Sellers have provided Purchaser with
complete and correct copies of the Real Property Leases;

 

                                    (ii)    None of the Real Property Leases
have been modified, amended or assigned by the Company, and each of them is
legally valid, binding and enforceable against the Company and against each
other party thereto in accordance with its respective terms and is in full force
and effect;

 

                                    (iii)    There are no monetary defaults by
the Company and no material nonmonetary defaults by the Company, or, to the
Knowledge of Sellers, any other party to the Real Property Leases;

 

                                    (iv)    Neither the Company nor any Seller
has received notice of any default, offset, counterclaim or defense under any of
the Real Property Leases;

  

                                    (v)    No condition or event has occurred
which with the passage of time or the giving of notice or both would constitute
a default or breach by the Company of the terms of any of the Real Property
Leases.  All of the rent, security deposits, reserve funds, and other sums and
charges due and payable under the Real Property Leases have been paid in full
through the date hereof; and

  

                                    (vi)    To the Knowledge of Sellers, there
are no purchase contracts, options or other agreements of any kind whereby any
Person has acquired or will have any basis to assert any right, title or
interest in, or right to the possession, use, enjoyment or proceeds of, any part
or all of the interests in the property subject to the Real Property Leases.

  

            3.8            Financial Statements.    Schedule 3.8 sets forth the
audited balance sheet as of December 31, 2001, and the related audited statement
of earnings of the Company as of and for the year ended December 31, 2001, and
the unaudited balance sheet as of July 31, 2002 and the related unaudited
statement of earnings of the Company for the seven months ended July 31, 2002
(the “Company Financial Statements”) provided by the Company to Purchaser (the
most recent balance sheet included in the Company Financial Statements being the
“Latest Balance Sheet”).  The December 31, 2001 Company financial statements
have been audited by Baird, Kurtz & Dobson LLP in conformity with generally
accepted auditing practices, consistent with prior periods, and the Company
Financial Statements present fairly (subject, in the case of the interim
statements, to normal, recurring year-end adjustments) the financial condition
of the Company as of the respective dates and for the respective periods,
indicated.  As of December 31, 2001, neither the Company nor any of its
properties were subject to any direct or indirect liability, indebtedness,
obligation, expense, cost, claim, deficiency, or guarantee by any Person of any
type, whether accrued, absolute, contingent, matured, unmatured or other that is
not shown and adequately reserved against in the Company Financial Statements or
that is not disclosed in Schedule 3.8.  The Company has not, since December 31,
2001, incurred any direct or indirect liability, indebtedness, obligation,
expense, cost, claim, deficiency, or guarantee by any Person of any type,
whether accrued, absolute, contingent, matured, unmatured or other, except
liabilities reflected in the Company Financial Statements or Schedule 3.8.

  

            3.9            Absence of Undisclosed Liabilities.    Except as
disclosed on Schedule 3.9 or as disclosed in the Company Financial Statements,
Sellers have no Knowledge of any basis for the assertion against the Company of
any material liability in connection with or affecting the Company, and to the
Knowledge of Sellers there are no circumstances, conditions, happenings, events,
or arrangements, contractual or otherwise, which may give rise to such
liabilities, except commercial liabilities and obligations incurred in the
ordinary course of business by the Company and consistent with past practice.

  

            3.10            Inventory.    Schedule 3.10 sets forth the value of
the Inventory as of June 30, 2002, plus the value of all Inventory acquired by
the Company from that date until the Closing Date.  The Inventory exists and is
undamaged.  The representation contained in this Section 3.10 shall be the
exclusive representation of the Sellers regarding the Inventory notwithstanding
any other statement or statements contained herein, including, but not limited
to, the representations of the Sellers contained in Section 3.8.

  

           3.11           Receivables.    All the Receivables (a) represent
actual indebtedness incurred by the applicable account debtor, (b) have arisen
from bona fide transactions in the ordinary course of business and (c) are not
subject to any deduction, setoff or similar right, except for customer rebates
in accordance with the Company’s policies, except to the extent of reserves
required by GAAP, and except those which if exercised would not have a Material
Adverse Effect.  Since the date of the Latest Balance Sheet, there have not been
any write-offs as uncollectible of any Receivables, except for write-offs in the
ordinary course of business and consistent with past practices.  The
representation contained in this Section 3.11 shall be the exclusive
representation of the Sellers with regard to the Receivables and Purchaser’s
sole remedy with respect to any breach of the representations contained in this
Section 3.11 shall be as provided in Section 6.2.

  

            3.12            Intellectual Property. 

  

                            (a)    The Company owns or has the right to use
pursuant to license, sublicense, agreement, or permission its Intellectual
Property.  The consummation of the transactions contemplated by this Agreement
will not result in the termination, modification or cancellation of the
interests of the Company in the Intellectual Property.

  

                            (b)   The Company has not interfered with, infringed
upon, misappropriated, or otherwise come  into conflict with any intellectual
property rights of third parties, and the Company has not received any charge,
complaint, claim, demand, or notice alleging any such interference,
infringement, misappropriation, or violation (including any claim that the
Company must license or refrain from using any intellectual property rights of
any third party).  To the Knowledge of Sellers, no third party has interfered
with, infringed upon, misappropriated, or otherwise come into conflict with any
Intellectual Property rights of the Company.

  

                            (c)   The Company has delivered to Purchaser correct
and complete copies of all registrations, applications, licenses, agreements,
and permissions (as amended to date) relating to the Intellectual Property and
has made available to Purchaser correct and complete copies of all other written
documentation evidencing ownership and prosecution (if applicable) of the
Intellectual Property.  Except as shown on Schedule 3.12, with respect to each
item of Intellectual Property:

  

                                     (i)     the Company possesses all right,
title, and interest in and to the item, free and clear  of any Lien,
encumbrance, privilege, or other security interest in favor of a third
person;   

 

                                    (ii)    the item is not subject to any
outstanding injunction, judgment, order, decree, ruling, or charge;

 

                                    (iii)    no action, suit, proceeding,
hearing, investigation, charge, complaint, claim, or demand is pending or is
threatened which challenges the legality, validity, enforceability, use, or
ownership of the item; and

 

                                    (iv)    the Company has never agreed to
indemnify any person other than Purchaser for or against any interference,
infringement, misappropriation, or other conflict with respect to the item.

  

            3.13            Litigation and Claims.    Except as set forth on
Schedule 3.13, there is no action, suit, investigation or proceeding at law or
in equity, any arbitration or any administrative or other proceeding relating to
the Company or to any Seller’s ability or right to sell the Shares, by or before
any Governmental Entity, pending or, to the Knowledge of Sellers, threatened or
contemplated in writing against or affecting the Company, or any of its
properties or rights, that is likely to have a Material Adverse Effect.  The
Company is not currently subject to any judgment, order or decree entered in any
lawsuit or proceeding.

  

            3.14            Compliance with Laws.

 

                            (a)    The Company is in compliance in all material
respects with, and is not in default or violation in any material respect under,
and has not conducted its operations in violation in any material respect of,
any law, rule, regulation, decree or order applicable to it.

 

                            (b)    Except as set forth on Schedule 3.14, at no
time during the last five years has the Company been notified in writing that it
was the subject of any federal, state or local criminal investigation, or been
notified in writing by any federal, state or local Governmental Entity of any
violation of any law, regulation, ordinance, rule or order (including those
described in other subsections of this Article 3).

  

            3.15                Licenses and Permits.    The Company possesses
such federal, state, and local licenses, permits and other authorizations
necessary for the continued conduct of its business in the ordinary course,
consistent with past practices, without material interruption, (collectively
“Permits”), and such Permits are in full force and effect and have been and are
being fully complied with by the Company in all material respects.  No
Governmental Entity that has issued the Permit has notified the Company in
writing of its intent to modify, revoke, terminate or fail to renew any such
Permit, and, to the Knowledge of Sellers, no such action has been threatened. 
No Permit shall be modified, revoked or shall lapse as a result of the sales of
the Shares.

  

            3.16            Environmental Compliance. 

  

                            (a)    The Company possesses all necessary Permits
that are required under, and at all times in the past has been, in compliance
with, all Environmental Laws, including all Environmental Laws governing the
generation, use, collection, treatment, storage, transportation, recovery,
removal, discharge or disposal of Hazardous Materials and all Environmental Laws
imposing record-keeping, maintenance, testing, inspection, notification and
reporting requirements with respect to Hazardous Materials.

  

                            (b)    The Company has not been subject to any
administrative or judicial proceeding pursuant to, or has received any notice of
any violation of, or claim alleging liability under, any Environmental Laws.  To
the Knowledge of Sellers, no facts or circumstances exist that would be likely
to result in a claim, citation or allegation against the Company for a violation
of, or alleging liability under any Environmental Law.

  

                            (c)    Except as set forth on the environmental
reports listed on Schedule 3.16, copies of which have been previously provided
to Purchaser, to the Knowledge of Sellers, there are no underground tanks of any
type (including tanks storing gasoline, diesel fuel, oil or other petroleum
products) or disposal sites for Hazardous Materials or any other regulated
waste, located on or under the immovable property subject to the Real Property
Leases.

  

                            (d)    Except in the ordinary course of business,
and in all cases in compliance with all Environmental Laws, the Company has not
engaged any third party to handle, transport or dispose of Hazardous Materials
(including for this purpose, gasoline, diesel fuel, oil or other petroleum
products) on its behalf.

 

            3.17            Taxes.    Except as set forth on Schedule 3.17,

  

                            (a)    All Returns required to be filed on or prior
to the date hereof by or on behalf of the Company have been properly completed
and duly filed on a timely basis and in correct form.  Such Returns (including
all attached statements and schedules) are true, complete and correct.  In
particular, and without in any manner limiting the foregoing, none of the
foregoing Returns contains any position which is or would be subject to the
penalties under Section 6662 of the Code (or any corresponding provision, state,
local or foreign Tax law).  An extension of time within which to file any Return
which has not been filed has not been requested or granted.

  

                            (b)    The Company has paid in full all Taxes shown
to be payable on the Returns described in Section 3.17(a) or on subsequent
assessments with respect thereto.  There are no other Taxes that are payable by
the Company or for which the Company is or could be liable with respect to any
taxable period (or portions thereof) ending on or prior to the Closing, whether
or not shown to be payable on the Return described in Section 3.17(a).

  

                            (c)    The Company has withheld and paid over all
Taxes required to have been withheld and paid over (including any estimated
taxes) with respect to periods (or portions thereof) ending on or prior to the
date hereof.  The Company has complied with all information reporting and backup
withholding requirements, including maintenance of required records with respect
thereto, in connection with amounts paid or owing to any employee, creditor,
independent contractor, or other third party.

  

                            (d)    There are no Liens on any of the assets of
the Company with respect to Taxes, other than Liens for current Taxes not yet
due and payable.

  

                            (e)    Sellers have furnished to Buyer true and
complete copies of:  (i) all federal income tax returns and state income and
franchise tax returns of the Company for all periods beginning on or after
January 1, 1999, and (ii) all tax audit reports, work papers, statements of
deficiencies, closing or other agreements received or entered into by the
Company or on its behalf relating to Taxes.

 

                            (f)    The amount of the unpaid Taxes of the Company
does not exceed that Company’s reserve for Tax liability (excluding any reserve
for deferred Taxes established to reflect timing differences between book and
Tax income), as such reserves are reflected on the latest balance sheet included
in the Company Financial Statements.

  

                            (g)    The Company has not made, agreed to make,
been required to make or will make after the date hereof, any adjustment under
Code Section 481(a) by reason of change in accounting method or otherwise. 

 

                            (h)    The Company does not have and has not had a
permanent establishment in any foreign country, as defined in any applicable Tax
treaty or convention between the United States of America and such foreign
country.

  

                            (i)    The Company has never been a member of an
affiliated group of corporations, within the  meaning of Code Section 1504. 

  

                            (j)    No Return of the Company has ever been
audited by a governmental or taxing authority, nor is any such audit in process,
pending or threatened (formally or informally).

  

                            (k)    No Tax deficiencies exist or have been
asserted (either formally or informally) or are expected to be asserted by a
Governmental Entity with respect to Taxes of the Company.  The Company has not
received any formal or informal notice from a Governmental Entity that the
Company has not filed a Return or paid Taxes required to be filed or paid by it.

  

                            (l)    The Company is not a party to any pending
action or proceeding for assessment or collection of Taxes, nor has any such
action or proceeding been asserted or threatened (either formally or informally)
against the Company or the Company’s assets. The Company has not received any
subpoena or requests for information pending with respect to any Taxes or
Returns of the Company.

  

                           (m)    No waiver or extension of any statute of
limitations has been requested or is in effect with respect to any Taxes or
Returns of the Company.

 

                           (n)    There are no outstanding rulings of, or
requests for rulings with any Governmental Entity relating to Taxes.

 

                             (o)    The Company has not granted a power of
attorney with respect to any matter relating to Taxes.

 

                             (p)    The Company is not a party to or bound by
(nor will the Company, prior to the Closing, become a party to or bound by) any
tax indemnity, tax sharing or tax allocation agreement or arrangement.

 

                             (q)    Each asset with respect to which the Company
claims depreciation, amortization or similar expense for Tax purposes is owned
for Tax purposes by the Company.

 

                             (r)    The Company has not issued or assumed any
indebtedness that is subject to Code Section 279(b)

  

                             (s)    The Company is not a party to any agreement,
contract, arrangement or plan that has resulted or would result, separately or
in the aggregate, in the payment of any “excess parachute payments” within the
meaning of Code Section 280G or any similar provision of state or local law.

 

                             (t)    No consent under Code Section 341(f) or any
similar provision of state or local law has been filed with respect to the
Company.

  

                             (u)    The Company has not disposed of any property
that has been accounted for under the installment method.   

  

                            (v)    The Company is not subject to any joint
venture, partnership or other arrangement or contract that is or could be
treated as a partnership for federal income tax purposes.

  

                            (w)    No item of income or gain reported by the
Company for financial accounting purposes in any period that ends on or prior to
the Closing is required to be included in taxable income for a taxable period
that ends after the Closing.

  

                            (x)    The Company has not made nor is bound by any
election under Section 197 of the Code.

  

                            (y)    None of the assets of the Company directly or
indirectly secures any debt the interest on which is tax-exempt under Code
Section 103.

  

                            (z)    None of the assets of the Company is
“tax-exempt use property” within the meaning of Code Section 168(h).

  

                            (aa)    Set forth in Schedule 3.17 is accurate and
complete information with respect to each of the following for all tax periods
beginning on or after January 1, 1999:

 

                                    (i)    Any tax elections in effect with
respect to the Company;

  

                                    (ii)    Any net operating loss carry overs
of the Company; and

 

                                    (iii)    Any capital loss carry overs of the
Company.

  

            3.18            Benefit Plans. 

 

                            (a)    Schedule 3.18(a) lists each Employee Plan
that the Company maintains, administers, contributes to, or has any contingent
liability with respect thereto.  Sellers have provided a true and complete copy
of each Employee Plan, current summary plan description (and, if applicable,
related trust documents) and all amendments thereto and written interpretations
thereof together with: (i) all annual reports (Form 5500 including, if
applicable, Schedule B thereto), if any, that have been prepared in connection
with each such Employee Plan for the last three plan years; (ii) all material
communications received from or sent to the Internal Revenue Service or the
Department of Labor within the last two years (including a written description
of any oral communications); (iii) the most recent Internal Revenue Service
determination letter with respect to each Employee Plan and the most recent
application for a determination letter (Form 5300, including all applicable
schedules and attachments); and (iv) all related actuarial reports, insurance
contracts, administrative service agreements maintained for the benefit of, or
relating to, any current or former employees of the Company or any Affiliate.

  

                            (b)    Schedule 3.18(b) identifies each Benefit
Arrangement that the Company maintains or administers.  The Company has made all
contributions to, and has no contingent liability with respect to, any of its
Benefit Arrangements.  Sellers have furnished to Purchaser copies or
descriptions of each Benefit Arrangement.  Each Benefit Arrangement has been
maintained in substantial compliance with its terms and with the requirements
prescribed by any and all statutes, orders, rules and regulations that are
applicable to such Benefit Arrangement.

  

                            (c)    The Company has never maintained an “employee
benefit plan” (as defined in Section 3(3) of ERISA) that is or was (i) a plan
subject to Title IV of ERISA or (ii) a “multiemployer plan” (as defined in
Section 3(37) of ERISA).

  

                            (d)    Benefits under each Employee Plan or Benefit
Arrangement are as represented in the plan documents and have not been increased
or modified (whether written or not written) subsequent to the dates of such
documents. The Company has not communicated to any employee or former employee
any intention or commitment to modify any Employee Plan or Benefit Arrangement
or to establish or implement any other employee or retiree benefit or
compensation arrangement.

  

                            (e)    Each Employee Plan that is intended to be
qualified under Section 401(a) of the Code has been the subject of an Internal
Revenue Service determination letter and, to the Knowledge of Sellers, no event
has occurred since the issuance of any such determination letter that would
create a material risk of revocation of any such determination letter.  Each
Employee Plan has been maintained and administered in compliance with its terms
and with the requirements prescribed by any and all applicable statutes, orders,
rules and regulations, including, but not limited to, ERISA and the Code.  No
determination letter has been revoked nor has such revocation been threatened.

  

                            (f)    Full payment has been made of all amounts
that the Company has been required to have paid as contributions to any Employee
Plan or Benefit Arrangement under applicable law or under the terms of any such
plan or any arrangement.

  

                            (g)    Schedule 3.18(g) lists the employees of the
Company who are on sick leave, personal absence, or short term disability leave
as of the date hereof.

  

                            (h)    Neither the Company nor any of its
shareholders, directors, officers or employees has engaged in any transaction
with respect to an Employee Plan that could subject the Company to a tax,
penalty or liability for a prohibited transaction, as defined in Section 406 of
ERISA or Section 4975 of the Code.

  

                            (i)    The Company does not have any current or
projected liability in respect of post-retirement or post-employment welfare
benefits for retired, current or former employees.  No health, medical, death or
survivor benefits have been provided under any Benefit Arrangement to any person
who is not an employee or former employee of the Company or a dependent thereof.

  

                             (j)    There is no litigation, administrative or
arbitration proceeding or other dispute pending or, to the Knowledge of Sellers,
threatened that involves any Employee Plan or Benefit Arrangement that could
reasonably be expected to result in a liability to the Company, or its managers,
employees or directors, or any Employee Plan or Benefit Agreement or any
fiduciary (as defined in ERISA Section 3(21)) of such Employee Plan or Benefit
Arrangement.

  

                            (k)    Except as set forth on Schedule 3.18(k), no
employee or former employee of the Company will become entitled to any bonus,
retirement, severance, job security or similar benefit or enhanced benefit
(including acceleration of compensation or deferred compensation, an award,
vesting or exercise of an incentive award) or any fee or payment of any kind
solely as a result of the transactions contemplated hereby.

  

                            (l)    The Company is not a party to any agreement,
contract, arrangement or plan that has resulted or would result, separately or
in the aggregate, in the payment of any “excess parachute payments” within the
meaning of Section 280G of the Code (i.e., a golden parachute).

 

  

                           (m)    All group health plans of the Company have at
all times fully complied in all material respects with, and have been maintained
and operated in all material respects in accordance with, all applicable laws.

  

                            (n)    Each Employee Plan and Benefit Arrangement
maintained or administered by the Company can be amended or terminated without
liability.

  

                            (o)    None of the Employee Plans and Benefit
Arrangements maintained or administered by the Company is presently under audit
or examination (nor has notice been received of a potential audit or
examination) by any Governmental Entity, and no matters are pending with respect
to any Employee Plan under any voluntary compliance resolution or similar
program administered by any Governmental Entity.

  

                             (p)    The Company has not prepaid or pre-funded
any Benefit Arrangement through a trust, reserve, premium stabilization or
similar account, nor does the Company provide benefits through a voluntary
employee beneficiary association as defined in Section 501(c) of the Code.

  

                             (q)    There are no contingent deferred sales
charges or similar surrender fees, asset charges or other penalties that will
become payable by the Company as a result of the termination of any Employee
Plan or Benefit Arrangement or the merger of the assets of such Benefit plan or
Benefit Arrangement into a plan or benefit arrangement of Purchaser.

  

            3.19            Absence of Changes or Events.    Except as set forth
in Schedule 3.19 or as expressly provided for elsewhere herein, the Company has
not, since December 31, 2001:  (a) incurred any Bank Indebtedness (b) permitted
any of its assets to be subjected to any Lien, other than a Permitted Lien, (c)
sold, transferred or otherwise disposed of any assets, except for dispositions
or consumptions of assets or Inventory in the ordinary course of business, (d)
made any material capital expenditure or commitment therefor except in the
ordinary course of business, (e) made any loan to any Person, (f) waived any
rights or settled any claims, except for such waivers or settlements granted or
entered into in the ordinary course of business, (g) granted any increase in the
rate of wages, salaries or other compensation or benefits or paid any bonuses to
any of its employees, other than increases, payments or bonuses in the ordinary
course of its business consistent with past practice, (h) adopted, or amended or
modified in any respect, any Benefit Arrangement or Employee Plan, (i) made any
change in any method of accounting practice, (j) suffered or incurred any
damage, destruction, fire, explosion, accident, flood, or other casualty loss or
act of God (whether or not covered by insurance) that has had a Material Adverse
Effect, (k) amended or terminated, or suffered any amendment or termination of,
any Permit, contract, lease, license, purchase order or similar commitment or
right that is likely to have a Material Adverse Effect, (l) suffered any labor
disputes or disturbances that is likely to have a Material Adverse Effect, (m)
declared or paid any dividends or other distributions, in cash, shares of
capital stock or other property, to its shareholders, (n) otherwise failed to
operate its business in the ordinary course consistent with past practices so as
to preserve its business organization intact and to preserve the goodwill of its
customers, suppliers, employees  and others with whom it has business relations,
or (o) agreed to do any of the foregoing.

  

            3.20            Employment Relations.    There are no (a) unfair
labor practice complaints against the Company pending before the National Labor
Relations Board, (b) labor strikes, slowdowns or stoppages pending or, to the
Knowledge of Sellers, threatened against or involving the employees of the
Company, (c) labor unions that claim to represent the employees of the Company,
(d) collective bargaining agreements currently being negotiated by the Company
with respect to its employees, (e) pending labor or labor related grievances
that are likely to have a Material Adverse Effect, (f) arbitration proceedings
arising out of or under any collective bargaining agreement of the Company and
no claim therefor has been asserted, or (g) material labor difficulties that
have been experienced by the Company during the past three years.  There are no
employment contracts or agreements with any employees of the Company, except for
those agreements listed on Schedule 3.20.

  

            3.21            Transactions with Affiliates.    Except as set forth
in Schedule 3.21, none of the Contracts set forth in Schedule 3.6 or the Real
Property Leases set forth in Schedule 3.7(b)(i) between the Company, on one
hand, and any Seller or other Affiliate of the Company, on the other hand, will
continue in effect subsequent to the Closing Date.  Except as set forth in
Schedule 3.21, after the Closing, none of the Sellers nor any Affiliate of the
Company will have any material interest in any property (real or personal,
tangible or intangible) or Contract or Real Property Lease used in or pertaining
to the Company’s business.  Except as set forth in Schedule 3.21, none of the
Sellers nor any Affiliate of the Company provides any material services to the
Company.

  

            3.22            Suppliers.    Except as set forth in Schedule 3.22,
between the date of the Latest Balance Sheet and the date of this Agreement, the
Company has not entered into or made any contract or commitment for the purchase
of merchandise, other than in the ordinary course of business consistent with
past practice. Set forth on Schedule 3.22 are the top ten suppliers (in terms of
dollars spent) of goods or services purchased by the Company during its most
recent full fiscal year. Except as set forth in Schedule 3.22, since the date of
the Latest Balance Sheet there has not been (i) any material adverse change in
the business relationship of the Company with any supplier of merchandise named
in Schedule 3.22 or (ii) any change in any material term (including credit
terms) of the supply agreements or related arrangements with any such supplier.

  

            3.23            Product Liability.    Except as set forth in
Schedule 3.23, there are no product liability claims pending against the
Company, or to the Knowledge of the Company, threatened against the Company,
that are not fully covered by product liability insurance coverage, nor are
there any other claims or allegations filed against the Company or, to the
Knowledge of Sellers, threatened against the Company, that relate to the
products manufactured, sold or distributed by the Company.

  

            3.24            Product Warranties.    Other than as set forth in
Schedule 3.24, there are no warranty claims pending for the repair or
replacement of any product manufactured by the Company or seeking other damages
in connection therewith.  The Company has not made any warranties with regard to
products manufactured by the Company other than the Company’s written terms and
conditions of sale (copies of which are attached to Schedule 3.24), and the
reserves established in the Company Financial Statements are sufficient to cover
the Company’s costs and expenses arising from valid warranty claims relating to
the products manufactured by the Company.

  

            3.25            Broker’s or Finder’s Fees.    No agent, broker,
person or firm acting on behalf of the Company is, or will be, entitled to any
commission or broker’s or finder’s fees from any party hereto, or any Affiliate
of the parties hereto, in connection with the Stock Sale.

 

ARTICLE 4
REPRESENTATIONS AND WARRANTIES
OF PURCHASER

 

            Purchaser hereby represents and warrants to Sellers as follows:

  

            4.1            Corporate Existence.    Purchaser is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Delaware.

  

            4.2            Corporate Power; Authorization; Enforceable
Obligations.    Purchaser has the limited liability company power, authority and
legal right to execute, deliver and perform this Agreement.  The execution,
delivery and performance of this Agreement by Purchaser has been duly authorized
by all necessary limited liability company action.  This Agreement has been duly
executed and delivered on behalf of Purchaser by its sole member, and
constitutes the legal, valid and binding obligations of Purchaser enforceable
against it in accordance with its terms.

  

            4.3            No Approvals or Conflicts.    Neither the execution,
delivery or performance by Purchaser of this Agreement nor the consummation by
it of the transactions contemplated by this Agreement will (a) violate, conflict
with or result in the breach of any provision of its organizational documents,
(b) violate, conflict with or result in a breach of any provision of, or
constitute a default under, or result in the termination or cancellation of, or
accelerate the performance required by, or result in the creation of any Lien
upon any of its properties under, any note, bond, mortgage, indenture, license,
lease, contract, agreement or other instrument or commitment or obligation to
which it or any of its properties may be bound or affected, (c) violate any
order, writ, injunction, decree, judgment, ruling, law, rule or regulation of
any Governmental Entity, domestic or foreign, applicable to it or any of its
respective properties, or (d) require any consent, approval or authorization of,
or notice to, or declaration, filing or registration with, any Governmental
Entity in connection with the execution, delivery and performance of this
Agreement by it.

 

ARTICLE 5
INDEMNIFICATION; SURVIVAL OF REPRESENTATIONS

  

            5.1            Indemnification.

  

                        (a)    After the Closing Date, subject to the terms and
conditions of this Section 5, including the limits on indemnity set forth in
Section 5.4, Sellers shall, jointly and severally, indemnify and hold harmless
Purchaser and its Affiliates, and their respective officers, directors,
employees, agents and representatives (the “Purchaser Indemnitees”) from, and
will pay to the Purchaser Indemnitees the amount (net of any proceeds received
by the Purchaser Indemnitee from insurance or any quantifiable tax benefits in
the year incurred (but giving effect to any tax detriment from receipt of
indemnification proceeds), obtained) of, any loss, liability, judgment, damage,
cost or expense (including interest, penalties, and the reasonable fees,
disbursements and expenses of attorneys, accountants and other professional
advisors) (collectively, “Losses”) arising from or in connection with (i) any
breach of any representation or warranty of Sellers contained in Section 3 or
(ii) a breach of any agreement or covenant contained herein that by its terms is
to be performed by Sellers after the Closing Date.

  

                            (b)    After the Closing Date, subject to the terms
and conditions of this Section 5, Purchaser shall indemnify and hold harmless
Sellers and their Affiliates and their respective officers, directors,
employees, agents and representa­tives  (the “Sellers Indemnitees”) from, and
will pay to the Sellers Indemnitees the amount (net of any proceeds received by
the Sellers Indemnitee from insurance any quantifiable tax benefits in the year
incurred (but giving effect to any tax detriment from receipt of indemnification
proceeds) obtained) of, any Losses arising from or in connection with (i) any
breach of any representation or warranty of Purchaser contained in Section 4, or
(ii) a breach of any agreement or covenant contained herein that by its terms is
to be performed by Purchaser after the Closing Date.

  

            5.2            Notice and Defense of Claims. 

 

                            (a)    A Person seeking indemnification under this
Section 5 (the “Indemnified Person”) shall give prompt written notice to the
indemnifying person or persons, or successors thereto (the “Indemnifying
Person”), of any matter with respect to which the Indemnified Person seeks to be
indemnified (the “Indemnity Claim”).  Such notice shall state the nature of the
Indemnity Claim and, if known, the amount of the Loss.  If the Indemnity Claim
arises from a claim of a third party, the Indemnified Person shall give such
notice within a reasonable time after the Indemnified Person has actual notice
of such claim, and in the event that a suit or other proceeding is commenced,
within 10 days after receipt of written notice by the Indemnified Person
thereof.  Notwithstanding anything in this paragraph to the contrary, the
failure of an Indemnified Person to give timely notice of an Indemnity Claim
shall not bar such Indemnity Claim except and to the extent that the failure to
give timely notice has impaired materially the ability of the Indemnifying
Person to defend the Indemnity Claim.

  

                            (b)    If the Indemnity Claim arises from the claim
or demand of a third party, the Indemnifying Person shall assume its defense,
including the hiring of counsel and the payment of all fees and expenses.  The
Indemnified Person shall have the right to employ separate counsel and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of the Indemnified Person unless both the Indemnified
Person and the Indemnifying Person are named as parties and the Indemnified
Person shall in good faith determine that representation by the same counsel is
inappropriate.  In the event that the Indemnifying Person, within 30 days after
notice of any such action or claim, fails to assume the defense thereof, the
Indemnified Person shall have the right to undertake the defense, compromise or
settlement of such action, claim or proceeding for the account of the
Indemnifying Person, subject to the right of the Indemnifying Person to assume
the defense of such action, claim or proceeding at any time prior to the
settlement, compromise or final determination thereof.  Anything in this Section
5 to the contrary notwithstand­ing, the Indemnifying Person shall not, without
the Indemnified Person's prior consent, settle or compromise any action or claim
or consent to the entry of any judgment with respect to any action, claim or
proceeding for anything other than money damages paid by the Indemnifying
Person.  The Indemnifying Person may, without the Indemnified Person's prior
consent, settle or compromise any such action, claim or proceeding or consent to
entry of any judgment with respect to any such action or claim that requires
solely the payment of money damages by the Indemnifying Person and that includes
as an unconditional term thereof the release by the claimant or the plaintiff of
the Indemnified Person from all liability in respect of such action, claim or
proceeding.

  

                            (c)    If the Indemnity Claim does not arise from
the claim or demand of a third party, the Indemnifying Person shall have 30 days
after receipt of written notice of such Indemnity Claim to object to such claim
by giving written notice to the Indemnified Person specifying the reasons for
such objection or objections.  If the Indemnifying Person has not so objected to
the Indemnity Claim as of the close of Company on such thirtieth day, the total
amount of the Indemnity Claim shall thereupon become chargeable to and payable
by the Indemnifying Person in accordance with the terms and conditions of this
section. If the Indemnifying Person objects to the Indemnity Claim, the parties
shall attempt to resolve the challenge through negotiation in good faith.  If
the parties are unable to settle any such dispute within ten Business Days after
notice of the Indemnifying Person’s objection is received by the Indemnified
Person, either party may submit such matter to a single arbitrator.  The
arbitrator will be selected by the joint agreement of the parties, but if they
do not agree within 20 calendar days of the lapse of the ten-Business Day period
referred to above, the selection shall be made in accordance with the Commercial
Arbitration Rules of the American Arbitration Association (the “Rules”).  If no
such arbitrator is appointed within 45 calendar days of any such request to such
association, either party may apply to a court having jurisdiction to make such
appointment.  The arbitrator shall conduct the arbitration in Chicago, Illinois,
in accordance with the Rules and shall make a final determination, to be
provided in writing to each party, that resolves the dispute.  The prevailing
party shall be entitled to recover from the other party the fees of the
arbitrator and the administrative costs of the arbitration.  The arbitrator
shall apply the statutory and decisional law of the State of Delaware in
substantially the same manner as do the courts of the State of Delaware in the
case of contracts made and wholly performed within that jurisdiction.  All
results of the arbitration proceeding shall be final, conclusive and binding on
all parties to this Agreement, and judgement upon the arbitrator’s award may be
entered in any court of the State of Delaware having competent jurisdiction,
unless such results or award are clearly erroneous on the record before the
arbitrator.

  

            5.3            Survival of Representations and Warranties.    The
right to indemnification under Section 5.1 for any breach of the representations
and warranties made by each party herein shall survive until the third
anniversary of the Closing Date.

  

            5.4            Limitations.    Notwithstanding anything to the
contrary in this Agreement:

  

                        (a)    Sellers shall have no liability to the Purchaser
Indemnitees and Purchaser shall have no liability to the Seller Indemnities with
respect to Indemnity Claims arising under this Article 5 unless and solely to
the extent that the aggregate amount of all such Indemnity Claims, taken
together, exceeds $100,000.

  

                        (b)    Any amounts due by Sellers to Purchaser with
respect to Indemnity Claims arising under

Section 5.1(a) shall be satisfied solely out of the Escrow Account, and none of
the Sellers shall have any obligations to make indemnification payments with
respect to Indemnity Claims arising under Section 5.1(a) in excess of the
amounts, if any, remaining in the Escrow Account at the time of such claim.

  

                        (c)    In no event shall any recovery under this
Agreement include the loss of anticipated profits, loss of managerial time, or
lost opportunity.

  

                        (d)    In the absence of fraud and except as otherwise
provided in Article 6, this Article 5 shall serve as the sole and exclusive
remedy of the Purchaser Indemnitees and the Sellers Indemnitees for Losses and
for any other claims in any way relating to this Agreement to the exclusion of
all other statutory or common law remedies (including rights under the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended), whether based on contract, tort, strict liability or otherwise.

  

            5.5            Adjustment to Purchase Price.    If any payments are
made under this Article 5, then such amount shall be treated as an adjustment to
the Purchase Price.


 

ARTICLE 6
POST CLOSING MATTERS

 

            6.1            Limited Covenant Not to Compete. 

 

                            (a)    Each of the Inactive Sellers agree that for a
period of five years after the Closing Date, he or she will not, directly or
indirectly, carry on or engage in any business that competes with, or is similar
to, the Business within the United States.  The parties hereto specifically
acknowledge and agree that the remedy at law for any breach of the foregoing
will be inadequate and that the Purchaser, in addition to any other relief
available to it, shall be entitled to temporary and permanent injunctive relief
without the necessity of proving actual damage.  In the event that the
provisions of this Section 6.1 should ever be deemed to exceed the limitation
provided by applicable law, then the parties hereto agree that such provisions
shall be reformed to set forth the maximum limitations permitted.

  

                            (b)    Each of the Inactive Sellers agrees that for
a period of five years after the Closing Date, he or she will not solicit,
recruit or hire any employee of the Company (listed on Schedule 6.1) who at the
time is paid by the Company or any of its Affiliates more than $40,000 in annual
base salary, while such employee is employed in the Company or employed by
Purchaser or any of its Affiliates or within 12 months following any such
employment; provided that the foregoing shall not prohibit the Inactive Sellers
and their Affiliates from making general solicitations or advertising for
employees in any media.

  

                            (c)    Notwithstanding any other provision of this
Agreement, it is understood and agreed that the remedy of indemnity payments
pursuant to Article 5 and other remedies at law would be inadequate in the case
of any breach of the covenants contained in this Section 6.1, and Purchaser, in
addition to any other relief available to it, shall be entitled to seek
equitable relief, including the remedy of specific performance, with respect to
any breach or attempted breach of such covenants.

  

            6.2            Collection of Receivables.

    

                            (a)    From and after the Closing Date, Purchaser
shall use commercially reasonable efforts in accordance with the Company’s past
practices to collect the Receivables. For the purpose of determining amounts
collected by Purchaser with respect to the Receivables, all payments by an
account debtor to the Purchaser or any of its Affiliates after the Closing Date,
including payments for cash-on-delivery shipments, shall first be applied to the
oldest outstanding invoice due from that account debtor to the Company. 
Purchaser shall not be required to bring any suit or take any other action to
collect any of the Receivables that is not consistent with the past practices of
the Company.

  

                            (b)    On the 180th day following the Closing,
Sellers shall have the right, but not the obligation, to purchase from Purchaser
any of the Receivables that remain uncollected as of such date by paying to
Purchaser an amount equal to the aggregate face value of such Receivables, less
the amount of the reserves established for such Receivables on the Company’s
Latest Balance Sheet.  If on the 360th day following the Closing Date, any of
the Receivables that have not been so purchased by Sellers remain uncollected
(the “Uncollected Receivables”), Purchaser shall assign promptly thereafter all
of the Uncollected Receivables to Sellers and Sellers shall pay to Purchaser an
amount equal to the aggregate face value of the Uncollected Receivables, less
the amount of the reserves established for such Receivables on the Company’s
Latest Balance Sheet.  From and after the 180th day following the Closing Date,
neither Purchaser nor any of its Affiliates shall sell any products to any
account debtors of any such Uncollected Receivables on a credit basis if
Purchaser or Sellers have not collected undisputed Uncollected Receivables from
such account debtors.  Purchaser may sell products to any such account debtors
on a cash-on-delivery basis.  Sellers and Purchaser shall cooperate in order to
collect all Uncollected Receivables.

  

                            (c)    In the event that prior to any assignment to
Sellers of any Receivables under this Section 6.2, Sellers shall receive any
remittance from or on behalf of any account debtor with respect to such
Receivables, Sellers shall endorse without recourse such remittance to the order
of Purchaser and forward such remittance to Purchaser promptly upon receipt
thereof.

  

                            (d)    In the event that after any assignment to
Sellers of any Uncollected Receivables, Purchaser shall receive any remittance
from or on behalf of any account debtor with respect to such Uncollected
Receivables, Purchaser shall endorse without recourse such remittance to the
order of Sellers and forward such remittance to Sellers promptly upon receipt
thereof.

  

                            (e)    Purchaser shall provide Sellers with
statements on a monthly basis during the 360-day period following Closing
setting forth the status of its efforts to collect the Receivables.  Purchaser
and Sellers hereby agree to cooperate with each other to maximize the collection
of the Receivables.

  

                            (f)    Any amounts due from Sellers to Purchaser
pursuant to Section 6.2(b) hereof shall be satisfied solely out of the Escrow
Account.  Notwithstanding the provisions of Section 6.2(b), if the amount of the
Uncollected Receivables exceeds the amount remaining in the Escrow Account, the
excess Uncollected Receivables shall not be assigned to the Sellers but shall be
retained by Purchaser for collection.

 

ARTICLE 7
DEFINITIONS

 

            For all purposes of this Agreement, except as otherwise expressly
provided or unless the context otherwise requires, each of the following terms
shall have the meanings set forth below:

 

             “Active Sellers” means Jeffrey Bertsch, Randall E. Bertsch, Robin
E. Bertsch and Richard K. Garton.

 

            An “Affiliate” means, with respect to any natural person,
corporation, partnership, limited liability company, trust and any other entity
or organization of any kind (“Person”), any other Person that, directly or
indirectly, through one or more intermediaries, controls, has the right to
control (in fact or by agreement), is controlled by, or is under control with,
such Person.

 

            “Bank Indebtedness” means all obligations of the Company (whether
for principal, interest, premium, fees or otherwise) for or arising under all
indebtedness for borrowed money (including all notes payable and all obligations
evidenced by bonds, debentures, notes or other similar instruments) owing to
banks or otherwise where the principal amount owed bears interest.

 

            “Benefit Arrangement” means any employment, severance or similar
contract, or any other contract, plan, policy or arrangement (whether or not
written) providing for compensation, bonus, profit-sharing, stock option or
other stock related rights or other forms of incentive or deferred compensation,
vacation benefits, insurance coverage (including any self-insured arrangement),
health or medical benefits, disability benefits, severance benefits and
post-employment or retirement benefits (including compensation, pension, health,
medical or life insurance benefits), other than the Employee Plans, that  is
maintained, administered or contributed to by the employer and covers any
employee or former employee of the employer.

 

            “Business” means the marketing, sales and distribution of pool
products, including pool chemicals, pool accessories, and pool equipment, and
the manufacturing of pools, including pool components, equipment and
accessories.

 

            “Business Day” means any day on which federal and state banks in the
states of Louisiana and Indiana are open for business.

 

            “Closing” has the meaning specified in Section 2.1.

 

            “Closing Date” has the meaning specified in Section 2.1.

 

          “COBRA” means Sections 601 et seq. of ERISA, Section 4980B(f) of the
Code and applicable Department of Labor and Internal Revenue Service
pronouncements, including treasury regulations, notices, rulings, procedures and
opinions.

 

            The “Code” means the Internal Revenue Code of 1986, as amended.

 

            “Company Financial Statements” has the meaning specified in Section
3.8.

 

            “Employee Plan” means any private or government plan, program,
welfare plan, pension plan or other arrangements under which or through which
the Company or any of its Affiliates provide, or has an obligation to provide,
or makes, or has an obligation to make, contributions, compensation or benefits
of any kind or description whatsoever (whether current or deferred and whether
paid in cash or in kind) or on behalf of, one or more than one, programs or
other arrangements which provide for the payment of cash compensation to any
present or former employees of the Company.

 

           “Environmental Laws” shall mean all federal, state and local laws,
statutes, ordinances, regulations, criteria, guidelines, rules of common or
civil law now or hereafter in effect, and in each case as amended, and any
judicial for administrative interpretation thereof, including any judicial or
administrative order, consent decree or judgment relating to the regulation and
protection of human health, safety, the environment and natural resources
(including, without limitation, ambient air, surface water, groundwater,
wetlands, land, surface or subsurface strata, and wildlife, aquatic species and
vegetation), including, without limitation, laws and regulations relating to
emissions, discharges, disposal, releases or threatened releases of Hazardous
Materials or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials.

 

            “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended, and the rules and regulations promulgated thereunder.

 

           “Escrow Account,” “Escrow Agent,” “Escrow Agreement” and “Escrow
Amount” have the meanings specified in Section 1.1(b).

 

            “GAAP” means generally accepted accounting principles, consistently
applied.

 

           “Governmental Entity” means any court or tribunal in any jurisdiction
or any public, governmental or regulatory body, agency, department, commission,
board, bureau or other authority or instrumentality.

 

           “Hazardous Materials” shall mean, collectively, (a) any petroleum or
petroleum products, flammable explosives, radioactive materials, asbestos in any
form that is or could become friable, lead paint, urea formaldehyde foam
insulation, transformers or other equipment that contain dielectric fluid
containing levels of polychlorinated biphenyls, and radon gas; (b) any
chemicals, materials, substances or wastes which are now or hereafter become
defined as or included in the definition of “hazardous substances,” “hazardous
wastes,” “pollutants,” “contaminants,” “solid waste,” “toxic chemical,”
“hazardous chemical,” “hazardous materials,” “extremely hazardous substances,”
“restricted hazardous wastes,” “toxic substances,” “toxic pollutants,” or words
of similar import, under any applicable Environmental Law; and (c) any other
chemical, material, substance, or waste, exposure to which is now or hereafter
prohibited, limited or regulated by any Governmental Entity.

 

            “Inactive Sellers” means Dominic DiNapoli, Erin Garton, Laura Garton
and Jamee Garton Insko.

 

            “Indemnified Person” has the meaning specified in Section 5.2(a).

 

            “Indemnifying Person” has the meaning specified in Section 5.2(a).

 

            “Indemnity Claim” has the meaning specified in Section 5.2(a).

 

           “Intellectual Property” means any and all of the Company’s (a)
inventions (whether patentable or unpatentable), improvements thereto, patents
and patent applications, together with all provisionals, reissuances,
continuations, continuations-in-part, divisionals and reexaminations thereof,
(b) trademarks, service marks, trade dress and trade names, together with all
goodwill associated therewith, and applications, registrations and renewals in
connection therewith, (c) works of authorship and copyrights therein, (d) trade
secrets and confidential information, (e) computer software and databases and
(f) copies and tangible embodiments of any of the foregoing.

 

            “Inventory” means all finished goods, supplies, parts, spare parts
and other inventories of the Company that are undamaged, of merchantable quality
and suitable for sale in the ordinary course of business.

 

            “Key Employees” means Thomas A. Epple and William Cook.

 

           “Knowledge of Sellers” or “Knowledge” in relation to the Sellers
means actual knowledge after reasonable inquiry of Richard K. Garton, Thomas A.
Epple and William Cook.

 

            “Latest Balance Sheet” has the meaning specified in Section 3.8.

 

           A “Lien” means, with respect to any asset of the Company, any title
defect, lien, mortgage, easement, pledge, charge, transfer restriction, right of
first refusal, preemptive right, option, claim, security interest, right of
others or other encumbrance of any nature whatsoever, other than restrictions
imposed by federal or state securities laws.

 

            “Losses” has the meaning specified in Section 5.1(a).

 

           A “Material Adverse Effect” means, (i) with respect to the Sellers, a
material adverse effect on the results of operations or financial condition of
the Company, (ii) with respect to the Purchaser, a material adverse effect on
the results of operations or financial condition of Purchaser and its
consolidated subsidiaries, taken as a whole, and (iii) in either case, any
material limitation on the ability of the Company and Sellers, on the one hand,
or Purchaser, on the other hand, to consummate the Stock Sale; provided that,
the parties agree that only those acts, events or occurrences that result, or
are reasonably likely to result, individually or in the aggregate, in a
quantifiable loss, cost or expense that equals or exceeds $200,000 shall be
deemed to constitute a Material Adverse Effect.

 

            “Multiemployer Plan” means a plan or arrangement as defined in
Section 4001(a)(3) and 3(37) of ERISA.

 

            “Permits” has the meaning specified in Section 3.15.

 

            A “Permitted Lien” means (i) Liens consisting of zoning or planning
restrictions, easements, permits and other restrictions or limitations on the
use of real property that in the aggregate do not materially detract from the
value or interfere with the use of such real property or materially impair the
marketability thereof, (ii) Liens for current taxes or assessments on property
that are accrued but not yet payable, and (iii) mechanic's, materialman's and
other liens for goods and services incorporated into or provided with respect to
the property encumbered thereby arising by operation of law in the ordinary
course of business, provided that the obligations secured by such Liens (A) are
not more than 30 days past due, (B) are fully reflected in the Latest Balance
Sheet and (C) do not materially interfere with the use or enjoyment of any of
the Company’s properties or assets and do not materially impair the
marketability thereof.

 

            “Person” has the meaning specified in the definition of “Affiliate”
in this Article 7.

 

            “Purchase Price” has the meaning specified in Section 1.1(a).

 

            “Purchaser Indemnitee” has the meaning specified in Section 5.1(a).

 

            “Real Property Leases” has the meaning specified in Section
3.7(b)(i).

 

            “Receivables” means all accounts receivable and notes receivable of
the Company, excluding receivables of the Company that have been assigned to a
third party collection firm or agency by the Company as of the Closing Date.

 

            “Representative” has the meaning specified in Section 1.1(c).

 

            “Returns” means all returns, declarations, reports, statements and
other documents required to be filed in respect of Taxes, and any claims for
refunds of Taxes, including any amendments or supplements to any of the
foregoing.  The term “Return” means any one of the foregoing.

 

            “Rules” has the meaning specified in Section 5.2(c).

 

            “Sellers Indemnitees” has the meaning specified in Section 5.1(b).

 

            “Stock Sale” means the sale of the Shares by Sellers to Purchaser in
accordance with this Agreement.

 

           “Taxes” means all federal, state, local and other taxes imposed by
any Governmental Entity, including, without limitation, income taxes, estimated
taxes, alternative taxes, excise taxes, sales taxes, use taxes, value added
taxes, gross receipts taxes, capital stock taxes, franchise taxes, employment
and payroll related taxes, withholding taxes, property taxes, whether measured
in whole or in part by net income, and all deficiencies, or other additions to
tax, interest, fines and penalties.

 

            “Uncollected Receivables” has the meaning specified in Section
6.2(b).

 


ARTICLE 8
MISCELLANEOUS

 

            8.1            Amendments and Waivers.    This Agreement may not be
amended except by an instrument in writing signed on behalf of each of the
parties hereto. By an instrument in writing Purchaser, on the one hand, or the
Sellers, on the other hand, may waive compliance by the other parties with any
term or provision of this Agreement that such other party was or is obligated to
comply with or perform.

  

            8.2            Expenses.    Except as otherwise provided in this
Agreement, each party hereto shall pay its own expenses incidental to the
preparation of this Agreement, the carrying out of the provisions of this
Agreement and the consummation of the transactions contemplated hereby;
provided,  however, that the firms of (i) Baker & Daniels, (ii) Miller, Carson,
Boxberger & Murphy, and (iii) Baird, Kurtz & Dobson, LLP have been engaged by
the Company to assist the Company and the Sellers in the Stock Sale, and the
reasonable fees of such firms related to the Stock Sale shall be paid at Closing
by the Company, up to a maximum aggregate amount of $75,000, and any fees in
excess of such amount owed to such firms shall be paid by the Sellers
individually.

  

            8.3            Entire Agreement; Amendment.    This Agreement sets
forth the entire understanding of the parties hereto with respect to the
transactions contemplated hereby.  Any and all previous agreements and
understandings between or among the parties regarding the subject matter hereof,
whether written or oral, are superseded by this Agreement.  This Agreement shall
not be amended or modified except by written instrument duly executed by each of
the parties hereto.

  

            8.4            Assignment and Binding Effect.    Prior to the
Closing, this Agreement may not be assigned by any party hereto without the
prior written consent of the other party.  Subject to the foregoing, all of the
terms and provisions of this Agreement shall be binding upon and inure to the
benefit of and be enforceable by the successors and assigns of the Sellers and
Purchaser.

  

            8.5            Waiver.    Any term or provision of this Agreement
may be waived at any time by the party entitled to the benefit thereof by a
written instrument duly executed by such party.

  

           8.6            Notices.    Any notice, request, demand, waiver,
consent, approval or other communication which isrequired or permitted hereunder
shall be in writing and shall be deemed given only upon of delivery by: (a)
personal delivery to the designated individual; (b) three (3) days following
mailing by certified or registered mail, postage prepaid, return receipt
requested; (c) one (1) day following deposit with a nationally recognized
overnight courier service with confirmation of receipt; or (d) facsimile
transmission with confirmation of receipt.  All such notices must be addressed
as follows or such other address as to which any party hereto may have notified
the other in writing:

 

            If to Purchaser, to:

SCP Acquisition Co. LLC

109 Northpark Boulevard, 4th Floor

Covington, Louisiana 70433-5001

Attention: Manuel J. Perez de la Mesa

Telephone:  985-892-5521

Facsimile:  985-892-1657

 

            With a copy to:

Jones, Walker, Waechter, Poitevent, Carrère & Denègre, L.L.P.

Waterway Plaza Two, Suite 350

10001 Woodloch Forest Drive

The Woodlands, TX  77380

Attention:  Lisa M. Buchanan

Telephone:  281-296-5912

Facsimile No:  281-296-5910

 

            If to the Representative, to:

Richard K. Garton

2818 Little Turtle Trail

Fort Wayne, Indiana  46804

Telephone:   260-432-7611

 

            With a copy to:

N. Reed Silliman, Esq.

Baker & Daniels

111 E. Wayne Street

Suite 800

Fort Wayne, Indiana  46802

Telephone:  260-424-8000

Facsimile:   260-460-1700

 

  

            8.7            Governing Law.    This Agreement shall be governed by
and interpreted and enforced in accordance with the internal laws and not the
choice of law rules of the State of Delaware.

  

           8.8            No Benefit to Others.    The representations,
warranties, covenants and agreements contained in this Agreement are for the
sole benefit of the parties hereto and, in the case of Article 5 hereof, the
other indemnified parties, and their heirs, executors, administrators, legal
representatives, successors and assigns, and they shall not be construed as
conferring any rights on any other persons.

 

           8.9            Schedules and Exhibits.    All Schedules and Exhibits
referred to herein are intended to be and hereby are specifically made a part of
this Agreement.

 

           8.10         Severability.    If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by reason of any
rule of law or public policy, all other conditions and provisions of this
Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any adverse manner to either party.  Upon such determination that
any term or other provision is invalid, illegal or incapable of being enforced,
the parties hereto shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the parties as closely as possible in an
acceptable manner to the end that the transactions contemplated hereby are
fulfilled to the extent possible, and in any case such term or provision shall
be deemed amended to the extent necessary to make it no longer invalid, illegal
or unenforceable.

  

           8.11          Counterparts.    This Agreement may be executed in any
number of counterparts, each of which when executed and delivered shall be
deemed to be an original and all of which counterparts taken together shall
constitute but one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
date first written.

PURCHASER:

 

SCP ACQUISITION CO. LLC

 

By:       SCP DISTRIBUTORS LLC,

            its sole member

           

            By:  /s/ Manuel J. Perez de la Mesa               

                        Manuel J. Perez de la Mesa

                        President and

                        Chief Executive Officer

 

SELLERS:

      

 /s/ Jeffrey Bertsch                                                      

Jeffrey Bertsch

 

 /s/ Randall E. Bertsch                                                 

Randall E. Bertsch

 

 /s/ Robin E. Bertsch                                                   

Robin E. Bertsch

 

  /s/ Dominic DiNapoli                                                

Dominic DiNapoli

 

  /s/ Thomas A. Epple                                                

Thomas A. Epple

 

  /s/ Erin Garton                                                         

Erin Garton

 

  /s/ Laura Garton                                                      

Laura Garton

 

  /s/ Richard Garton                                                   

Richard K. Garton

 

  /s/ Jamee Garton Insko                                            

Jamee Garton Insko

[Exhibits Intentionally Omitted]